Citation Nr: 0701533	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-20 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posterior cruciate 
ligament injury, right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), currently rated as noncompensable.

3.  Entitlement to an increased rating for normocytic 
normochromic anemia, mild, currently rated as noncompensable.

4.  Entitlement to an increased rating for recurrent 
pseudofolliculitis barbae, currently rated as noncompensable.

5.  Entitlement to an increased rating for status post left 
orbital and maxillary sinus fracture, currently rated as 
noncompensable.

6.  Entitlement to an increased rating for headaches, 
currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for nosebleeds, 
currently rated as noncompensable.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

9.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for temporomandibular joint syndrome (TMJ).

10.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for an upper back disability.

11.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability.

12.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability (claimed as 
depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from June 1988 to April 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for a 
psychiatric disability on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Additionally, the Board notes that an assignment of TDIU is 
dependent, in part, on a calculation of the overall 
disability percentage that a veteran has for his service-
connected disabilities.  As an award of service connection 
for a psychiatric disability could affect the veteran's 
eligibility for TDIU, the claim for entitlement to TDIU 
appears to be inextricably intertwined with the claim for 
entitlement to service connection for a psychiatric 
disability.  See generally Holland v. Brown, 6 Vet.App. 443 
(1994); Vettese v. Brown, 7 Vet.App. 31 (1994); Parker v. 
Brown, 7 Vet.App. 116 (1994).  Therefore, the Board is 
deferring action on the issue of entitlement to TDIU until 
after the Board has the opportunity to adjudicate the issue 
of entitlement to service connection for a psychiatric 
disability.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as posterior cruciate ligament injury, right 
knee, is manifested by subjective complaints of pain, 
limitation of flexion to 130 degrees, and limitation of 
extension to 2 degrees, with evidence of subluxation, but no 
evidence of swelling or locking with effusion in the joint.

2.  The veteran's service-connected disability, described for 
rating purposes as GERD, is productive of reflux after meals, 
stomach pain and some regurgitation with no evidence of 
dysphagia or pyrosis accompanied by substernal, arm, or 
shoulder pain.

3.  The veteran's service-connected disability, described for 
rating purposes as normocytic normochromic mild anemia, is 
productive of a hemoglobin count of 14.2 mg and no objective 
evidence of anemia.

4.  The veteran's service-connected disability, described for 
rating purposes as pseudofolliculitis barbae, is productive 
of clear skin with old, small little scars located mostly at 
his upper neck in the mandibular area without evidence of 
swollen or inflamed folliculitises or disfiguring scars.

5.  The veteran's service-connected disability, described for 
rating purposes as status post left orbital and maxillary 
sinus fracture is manifested by tenderness on palpation of 
the left periorbital area and some post-operative changes 
with no evidence of other abnormalities including moderate 
displacement.

6.  The veteran's service-connected disability, described for 
rating purposes as headaches, is manifested by headaches with 
characteristic prostrating attacks two to three times a week 
with no evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

7.  The veteran's service-connected disability, described for 
rating purposes as nosebleeds, is productive of a septum 
deviated to the left with no evidence of full blockage of one 
nostril or a 50 percent blockage of both nostrils. 

8.  In May 2001, the RO denied the veteran's claims of 
entitlement to service connection for TMJ, an upper back 
disability, and a lower back disability.

9.  In a March 2003 communication, the veteran effectively 
requested that his TMJ, upper back and lower back disability 
service connection claims be reopened. 

10.  Evidence received since the May 2001 RO decision does 
not raise a reasonable possibility of substantiating the 
claims for entitlement to service connection for TMJ, upper 
back and lower back disabilities.

11.  In May 2001, the RO denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.

12.  In a March 2003 communication, the veteran effectively 
requested that his service connection psychiatric claim be 
reopened. 

13.  Evidence received since the May 2001 RO decision raises 
a reasonable possibility of substantiating the claim for 
entitlement to service connection for a psychiatric 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
posterior cruciate ligament injury, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5259, 5260, 5261, 5262 (2006); VAOPGCPREC 
9-2004, VAOPGCPREC 9-98.  

2.  The criteria for entitlement to a compensable disability 
rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 
(2006).

3.  The criteria for entitlement to a compensable disability 
rating for normocytic normochromic anemia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 7700 (2006).

4.  The criteria for entitlement to a compensable disability 
rating for pseudofolliculitis barbae have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7813, 7806 (2006).

5.  The criteria for entitlement to a compensable disability 
rating for status post left orbital and maxillary sinus 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 9916 
(2006).

6.  The criteria for a disability rating of 30 percent, but 
no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124(a), Diagnostic 
Code 8100 (2006).

7.  The criteria for entitlement to a compensable disability 
rating for nosebleeds have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6502 (2006).

8.  The May 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

9.  New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
TMJ, upper back and lower back disabilities.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

10.  New and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in April, May and August 2003 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to reopen a previously denied and 
unappealed claim of service connection and what is needed to 
substantiate increased ratings claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.

On March 31, 2006, the Court held, with regard to a petition 
to reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Here, the VCAA letters discussed the need to submit new and 
material evidence to reopen the veteran's claims of 
entitlement to service connection for TMJ, upper and lower 
back, and psychiatric disabilities.  The letters contained a 
description of what constitutes new and material evidence but 
did not specify what evidence would be necessary to satisfy 
the elements that were found insufficient in the previous 
denial.  Additionally, the Board notes that the letters from 
the RO did not advise the veteran of the information and 
evidence necessary to establish effective dates as to the 
increased ratings and new and material evidence claims on 
appeal.  However, with respect to the claims on appeal that 
are denied in this decision, any question as to the proper 
disability rating or effective date to be assigned is 
rendered moot.  

The Board acknowledges that the claim for a psychiatric 
disability has been reopened, and to this extent, it is a 
grant of the benefits sought.  However, the issue of 
entitlement to service connection for a psychiatric 
disability on the merits has been remanded, and the matter of 
addressing the information and evidence needed to assign an 
effective date and disability rating for a psychiatric 
disability will be addressed by the RO.  The Board also 
acknowledges that the grant of an increase in disability 
rating from 10 to 30 percent for the veteran's service-
connected headache disability is a partial grant of the 
benefit sought on appeal.  Nevertheless, it is pertinent to 
note that the evidence does not show, nor does the veteran or 
his representative contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records and 
VA treatment records.  The Board notes that the veteran has 
been afforded several VA examinations in connection with his 
increased ratings claims.  As such, the Board finds that the 
record includes sufficient medical evidence to decide the 
claims at hand and that the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.


Analysis

Increased Ratings Claims

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination

Right Knee

The veteran's right knee disability is currently rated under 
Diagnostic Code 5257.  Diagnostic Code 5257 dictates that a 
10 percent rating is warranted where there is slight 
recurrent subluxation or lateral instability of the knee and 
a 20 percent rating is warranted where the recurrent 
subluxation or lateral instability of the knee is moderate.  
See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.  The Board 
notes that separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 and 5003 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The cited opinions of the VA's 
General Counsel appear to require persuasive evidence that a 
claimant actually suffers from the symptomatology set forth 
in the different rating codes before separate ratings may be 
assigned.  

The Board notes that Diagnostic Code 5003 states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes that standard motion of a knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II.  The Board also notes that a recent General 
Counsel Opinion, VAOPGCOREC 9-2004, states that separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.  

Finally, the Board notes that Diagnostic Code 5258 provides a 
20 percent rating for dislocated semilunar cartilage frequent 
episodes of locking, pain and effusion into the joint.  
38 C.F.R. § 4.71(a), Diagnostic Code 5258.

VA treatment records from December 2002 show that the veteran 
had full range of motion in his extremities and had 
complaints of knee pain and swelling.  In May 2003, VA 
treatment notes show that the veteran reported that he spent 
a significant amount of time each day doing Tae Kwon Do for 
exercise.

A June 2003 VA knee examination report notes that the veteran 
reported working in a loading and packaging business and that 
he had to decrease his work hours because he could only work 
for a few hours without his knee starting to swell and hurt.  
He also reported occasional buckling, give way, and locking 
up of his knee.  He stated that he had a knee brace but did 
not use it.  On physical examination, the veteran's right 
knee had extension only two degrees short of full and flexion 
to 130 degrees.  He had no instability, varus or valgus 
stressing and Lachman's and anterior drawer testing was 
negative.  Posterior drawer testing was positive and there 
was increased external rotation when compared to the 
contralateral side.  X-ray examination of the right knee 
revealed no significant abnormalities.  The examiner's 
impression was posterior cruciate ligament insufficiency.  
The examiner stated that it appeared that the veteran had an 
insufficiency of his posterior cruciate ligament and with 
that he had a large amount of translation posteriorly.  The 
examiner's opinion was that it was quite likely that the 
veteran would not be able to perform strenuous activities 
that would include squatting, standing, lifting, and carrying 
heavy objects for any long periods of time.  The examiner 
concluded that if the veteran was not be able to change to a 
more sedentary type of work, a posterior cruciate ligament 
reconstruction would likely need to be performed on him.

Based on a thorough review of the record, the Board finds 
that the veteran's service-connected right knee disability is 
not manifested by findings that support a rating in excess of 
10 percent.  The medical reports show that the veteran's knee 
flexion is limited to 130 degrees and his extension is 
limited by 2 degrees.  These findings do not warrant a 
compensable rating under Codes 5260 (limitation of flexion) 
or 5261 (limitation of extension).  Moreover, there is no 
objective evidence of additional limitation of motion of the 
knees due to pain on use, and certainly not additional 
limitation to the extent necessary for compensable ratings 
under the limitation of motion codes.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is evidence of posterior cruciate ligament 
insufficiency.  Thus, a 10 percent disability rating under 
Code 5257 is appropriate for slight instability/subluxation.  
Nevertheless, in light of the veteran's May 2000 report of 
being able to do Tae Kwon Do daily and his ability to work in 
a physically demanding occupation, albeit with some reduced 
hours, the Board finds that the veteran's instability is at 
most slight.  The Board finds that the disability does not 
rise to the level of moderate in order to warrant a 20 
percent disability rating under Code 5257 in light of the 
veteran's almost full range of motion in the knee and ability 
to perform most physical tasks.  In fact, the June 2003 VA 
examiner noted that the veteran is only limited in performing 
strenuous tasks for long periods of time.  Thus, a disability 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5257.  Moreover, as there is no evidence of 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint, a rating in excess 
of 10 percent is not warranted under Code 5258.  Finally, 
with no evidence of ankylosis or malunion or nonunion of the 
tibia and fibula, there is no basis for a compensable rating 
under Diagnostic Codes 5256 and 5262.  Although there 
evidence of instability, there is no x-ray evidence of 
degenerative changes in the right knee; thus, there is no 
basis for separate ratings under Diagnostic Codes 5257 and 
5003/5010.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the veteran's right knee 
disability, the benefit of the doubt doctrine is not for 
application and the claims must be denied.  38 U.S.C.A. § 
5107(b); also see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


GERD

VA treatment records from December 2002 show that the veteran 
denied heartburn, vomiting or diarrhea.  In March 2003, VA 
treatment records show complaints of reflux and stomach pain.  

A May 2003 esophagus and hiatal hernia examination report 
shows that the veteran reported a history of reflux, which 
occurred after drinking fluids followed by solid food.  He 
denied taking medications for his reflux.  The veteran noted 
that the reflux only occurs after meals and that he 
regurgitates sometimes with increased belching and 
flatulence.  He denied diarrhea, nausea or vomiting.  On 
physical examination, his abdomen was normal with no masses, 
tenderness or visceromegaly.  The examiner's diagnosis was 
gastroesophageal reflux disease.

The veteran's service-connected GERD is currently rated under 
Diagnostic Code 7346.  There is no Diagnostic Code directly 
applicable to GERD.  When an unlisted condition is 
encountered, it is permissible to rate under a closely 
related disease or injury.  38 C.F.R. § 4.20.  In the present 
case, the most appropriate code to use to rate GERD by 
analogy is Diagnostic Code 7346, which covers hiatal hernia.  
Specifically, it dictates that persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, or arm or shoulder 
pain, productive of considerable impairment of health 
warrants a 30 percent disability rating.  A 10 percent 
disability rating is warranted when there are two or more of 
the symptoms for the 30 percent rating of less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346.

In sum, the veteran's GERD in manifested by complaints of 
reflux and stomach pain.  The reflux only occurs after meals 
and he regurgitates sometimes with increased belching and 
flatulence.  He denied diarrhea, nausea, vomiting or taking 
medication for treatment.  On physical examination, his 
abdomen was normal with no masses, tenderness or 
visceromegaly.  There is no evidence of complaints or 
objective findings of dysphasia, substernal pain, shoulder 
pain, arm pain or impairment of health resulting from GERD 
symptoms.  Thus, the medical evidence does not show two or 
more of the symptoms necessary to warrant a compensable 
rating.  Specifically, the evidence does not show at least 
two of the following:  dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, or arm or shoulder pain.  
Therefore, a 10 percent rating is not warranted.

Anemia

The veteran's service-connected anemia is currently rated by 
the RO under Diagnostic Code 7700.  Diagnostic Code 7700 
dictates that hemoglobin of 10gm/100ml or less with findings 
such as weakness, easy fatigability or headaches warrants a 
10 percent disability rating.  A 30 percent disability rating 
is not warranted unless there is hemoglobin of 8gm/100ml or 
less with findings such as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath.  
38 C.F.R. § 4.71a, Diagnostic Code 7700.

A May 2003 VA examination report notes that the veteran's 
history showed mild normochromic, normocytic anemia.  The 
veteran reported experiencing fatigue, but denied 
experiencing dizziness, shortness of breath, chest pains, 
syncope and lightheadedness.  On physical examination, the 
veteran had no abnormalities.  Clinical test results showed 
hemoglobin of 14.2 grams, normal hematocrit and RBC count 
within normal limits.  The examiner's diagnosis was that 
there was no evidence of anemia.

Therefore, there is no evidence of record to demonstrate that 
the veteran suffers from a hemoglobin count of 10 gm or less 
to warrant a compensable disability rating for his anemia.

Pseudofolluculits Barbae

The veteran's service-connected disability is currently rated 
by the RO under the provisions of Diagnostic Code 7814.  See 
38 C.F.R. § 4.118, Diagnostic Code 7814 (2002).  However, the 
Board initially notes that Diagnostic Code 7814 no longer 
exists.  In July 2002, VA issued regulations to implement 
changes to the schedule of ratings for the skin.  See 67 Fed. 
Reg. 147, 49590 (July 31, 2002)(to be codified as amended at 
38 C.F.R. § 4.118).  The amendments eliminated Diagnostic 
Code 7814 and became effective August 30, 2002.  In the 
instant case, the veteran filed his claim for increased in 
January 2003.  Thus, in the case at hand, only the amended 
version of the schedule of ratings for the skin is 
applicable.  

Under the amended criteria, Diagnostic Code 7813 states that 
tinea barbae of the beard area should be rated as 
disfigurement of the head, face or neck (Code 7800), scars 
(Codes 7801-7805), or dermatitis (Code 7806), depending upon 
the predominant disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2006).  

Diagnostic Code 7800 applies to disfigurement of the head, 
face, or neck and provides that a 10 percent rating is 
warranted where there is one of the eight characteristics of 
disfigurement, which are defined as:  a scar five or more 
inches in length, a scar at least one-quarter inch wide at 
the widest part, the surface contour of the scar is elevated 
or depressed on palpation, the scar is adherent to underlying 
tissue, the skin is hypo or hyper pigmented in an area 
exceeding six square inches, the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches, there is underlying soft tissue 
missing in an area exceeding six square inches; and the skin 
is indurated and inflexible in an area exceeding six square 
inches.

Diagnostic Code 7806 for dermatitis or eczema provides that 
if the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.

Diagnostic Codes 7801-7805 are applicable only to scars.  38 
C.F.R. § 4.118, Diagnostic Codes 7800- 7806 (2006).  

A May 2003 VA dermatology examination report notes that the 
veteran reported not being able to use a shaver because of 
his pseudofolliculitis barbae.  On physical examination, the 
veteran's skin was clear with old, small little scars located 
mostly at his upper neck in the mandibular area.  There was 
no evidence of swollen or inflamed folliculitises present.  
The diagnosis was pseudofolliculitis barbae resolved with 
shaving profile.

There is no other relevant medical evidence of record for the 
appeal period.  Thus, it appears that the medical evidence of 
record shows that the veteran's pseudofolliculitis barbae is 
manifested by only old, small little scars located mostly at 
his upper neck in the mandibular area with no evidence of 
swollen or inflamed folliculitises.  As such, the medical 
evidence of record does not show that the disability is 
productive of any scars or disfigurement of the head, face or 
neck.  Therefore, the Board finds that a compensable rating 
is not warranted under Diagnostic Codes 7800-7805.  
Additionally, the evidence does not show that the 
pseudofolliculitis barbae covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period.  Thus, there is no basis for awarding a 
10 percent disability rating under Diagnostic Code 7806.  In 
short, the veteran's service-connected pseudofolliculitis 
barbae is not manifested by symptomatology severe enough to 
warrant a compensable disability rating under any applicable 
rating criteria.

Sinus Fracture

The veteran's status post left orbital and maxillary sinus 
fracture has been rated by the RO under Diagnostic Code 9916.  
There is no Diagnostic Code directly applicable to post left 
orbital and maxillary sinus fracture.  As noted previously, 
when an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury.  38 C.F.R. 
§ 4.20.  In the present case, the most appropriate code to 
use to rate status post left orbital and maxillary sinus 
fracture by analogy is Diagnostic Code 9916, which covers 
nonunion or malunion of the maxilla.  Specifically, malunion 
or nonunion of the maxilla with slight displacement warrants 
a 0 percent disability rating and malunion or nonunion of the 
maxilla with moderate displacement warrants a 10 percent 
disability rating.  

A May 2002 VA examination report notes that the veteran 
reported occipital and frontal and periorbital pain.  Sinus 
x-rays revealed that views of the paranasal sinuses showed 
normal translucency of the sinuses.  Post-operative changes 
were noted in the left side of the face.  Impression of the 
nasal bones showed no bone abnormality.  The nasal septum 
deviated to the left.  The left periorbital area was tender 
to palpation.  The examiner's diagnoses were status-post left 
facial and orbital fractures and episodes of epistaxis.

A May 2003 VA nose and sinus examination report noted that 
the veteran reported numbness on the left side of his face.  
X-ray images of the sinuses revealed no significant 
abnormalities of the perinasal sinuses and post-surgical 
changes.  On examination of the nose, the left maxillary area 
was tender to palpation.  The diagnoses were normal nose 
examination, left maxillary tenderness, bilateral hypertrophy 
of the middle turbinates and post-nasal drip.

Turning to the issue of an increased rating for the status 
post left orbital and maxillary sinus fracture, the Board 
notes that the noncompensable evaluation currently in effect 
contemplates the presence of malunion or nonunion of the 
maxilla productive of slight displacement.  In order to 
warrant an increase, which is to say, a 10 percent 
evaluation, there must be a malunion or nonunion of the 
maxilla producing moderate displacement.  In the instant 
case, there is tenderness on palpation of the left 
periorbital area and sinus x-rays note some post-operative 
changes; however, no other abnormalities are shown, and there 
is no objective medical evidence of displacement, much less 
moderate displacement.  As such, the medical evidence of 
record does not support a compensable disability rating for 
the veteran's status post left orbital and maxillary sinus 
fracture.  

Headaches

The veteran's headaches have been evaluated under the 
criteria for rating migraines found at 38 C.F.R. Section 
4.124(a), Diagnostic Code 8100.  Specifically, Diagnostic 
Code 8100 dictates that a 10 percent disability rating is 
warranted for headaches with characteristic prostrating 
attacks averaging once in two months over the last several 
months.  A 30 percent rating may be assigned upon a showing 
of migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months, and a 50 percent rating may be assigned for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

A May 2002 VA examination report notes that the veteran 
reported occipital and frontal pain and episodes of epistaxis 
and photophobia.  The veteran stated that his headaches 
interfered with his activities of daily living and he had 
lost his job because he overslept from the medication for 
pain and was late for work.  

VA treatment records from December 2002 show that the veteran 
had complaints of headaches.  VA treatment records from March 
2003 show that the veteran reported having headaches since a 
November 2002 motor vehicle accident and the examiner made a 
notation that it was unclear if the veteran had migraines or 
post-concussion headaches.  

A May 2003 VA nose and sinus examination report noted that 
the veteran reported excruciating frontal migraine headaches 
associated with episodes of epistaxis.  He also reported 
photophobia and numbness on the left side of his face and 
poor tolerance to loud noises.  The veteran stated that such 
symptoms occurred approximately twice per week and that he 
treated them with ibuprofen, Tylenol 3 and Percocet.

A May 2003 VA examination report notes that the veteran 
reported headaches three times a week which he treated with 
Percocet.  The veteran also reported that right after a 
headache, he will develop epistaxis.  Although the 
examination report is not entirely clear, it appears that the 
veteran reported watching cartoons, drinking cold drinks and 
sitting very still when he has headaches.  The diagnosis was 
migraine headaches.

The medical evidence of record clearly shows consistent 
complaints of headaches throughout the duration of this 
appeal.  There is some medical evidence suggesting that an 
intervening, post-service motor vehicle accident may have 
contributed to the current severity of the veteran's 
headaches, but after resolving the benefit of the doubt in 
favor of the veteran under the provisions of 38 U.S.C.A. 
§ 5107(b), the Board finds that all of the veteran's 
currently reported headache symptomatology stems from his 
service-connected headache disability.  Therefore, after 
again resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the veteran does experience 
headaches two to three times a week as reported at the VA 
examinations and that such headaches are accompanied by 
characteristic prostrating attacks, as evidenced by the 
veteran's allegation that he sits very still and drinks cool 
fluids when he has a headache.  As such, the Board finds that 
the veteran's headache disability warrants a 30 percent 
disability rating.  Nevertheless, there is no evidence of 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability in order to warrant a 50 percent disability 
rating.

Nosebleeds

The veteran's service-connected nosebleeds have been rated 
under Diagnostic Code 6502 which provides for rating a 
traumatic deviated nasal septum.  Specifically, Code 6502 
provides that a 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side warrants a 
10 percent disability rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6502.

As noted previously, there are several VA examination reports 
from 2002 and 2003 which show that veteran underwent 
extensive examination and testing of his nasal area and 
sinuses.

A May 2002 VA examination report notes that the veteran's 
nasal septum deviated to the left.  A May 2003 VA examination 
report noted no significant abnormalities of the perinasal 
sinuses, but the veteran's septum was noted to be deviated to 
the left.  

In short, there is no medical evidence of record to suggest 
full blockage of one nostril, or a 50 percent blockage of 
both nostrils to warrant a compensable rating for the 
veteran's service-connected nosebleeds disability under the 
rating criteria for Diagnostic Code 6502. 

New and Material Evidence Claims

In a May 2001 rating decision, the veteran's claims of 
entitlement to service connection for TMJ, an upper back 
disability and a low back disability were denied.  The 
veteran was notified of the May 2001 denial, and he did not 
file a timely notice of disagreement to initiate an appeal.  
In March 2003, the veteran requested that these claims be 
reopened.  Under the circumstances, the Board finds that the 
May 2001 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  As noted above, the March 2003 written communication 
from the veteran was interpreted by the RO as a claim to 
reopen.  When a claim to reopen is presented under section 
5108, VA must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the May 2001 rating 
decision included service medical records and multiple VA 
examination reports from March 2001.  The veteran's claim of 
entitlement to TMJ disability was denied because the March 
2001 dental examination showed no diagnosis of TMJ 
disability.  The veteran's claims of entitlement to upper and 
low back disability were denied because there was no evidence 
of an etiological relationship between the veteran's upper 
and low back pain and his active duty service. 

Evidence received since the May 2001 rating decision includes 
VA treatment records from 2002 and 2003 and multiple VA 
examination reports.  All of these records are new; however, 
none of the new evidence is material as it does not tend to 
show that the veteran has a current TMJ disability or had an 
in-service event, injury or disease related to any current 
upper or lower back disability.  As such, the new evidence 
does not raise a reasonable possibility of substantiating the 
veteran's claims.  

For the reasons discussed above, the Board is unable to find 
any new evidence that raises a reasonable possibility of 
substantiating the veteran's claims of entitlement to service 
connection for a TMJ disability, an upper back disability and 
a lower back disability.  As such, the evidence received 
since the May 2001 rating decision is not new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the veteran's claims.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

As to the veteran's claim to reopen his claim of entitlement 
to service connection for a psychiatric disability, the Board 
notes that in May 2001, the RO denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability on the basis that the medical evidence of record 
failed to show that his psychiatric disability was 
etiologically related to his active duty service.  The 
veteran did not initiate an appeal from this decision.  As 
such, the May 2001 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  However, as noted previously, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  In March 2003, the veteran 
submitted a written communication that was interpreted by the 
RO as a claim to reopen his claim of entitlement to service 
connection for a psychiatric disability.  As noted above, 
when a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pertinent evidence received prior to the May 2001 rating 
decision included service medical records, and post-service 
VA examination reports which showed that the veteran had 
mental health complaints during active duty service and 
suffered from bereavement after service.  The RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, stating that the evidence did not 
show that a diagnosis of depression was shown in service or 
by the March 2001 VA examination report.  Evidence received 
since the May 2001 rating decision includes more recent VA 
examination reports and VA treatment records.  The new 
evidence shows that the veteran reported continuing 
psychiatric problems in January 2003.  VA treatment records 
from this time period show that the veteran was diagnosed 
with an adjustment disorder with depressed mood.  The 
examiner noted that the veteran's symptoms were consistent 
with a depressive disorder and the report implies that the 
veteran's current symptoms stem from his military 
"experiences", although it is unclear exactly what the 
examiner means by this statement.  Therefore, the new 
evidence tends to show that the veteran currently suffers 
from a psychiatric disability which may be etiologically 
related to his active duty service.  As such, the new 
evidence tends to substantiate the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  Therefore, the Board finds that new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  For the reasons explained below, the issue of 
entitlement to service connection for a psychiatric 
disability on the merits is remanded.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for posterior cruciate ligament injury, right knee, is 
denied.

Entitlement to a compensable disability rating for GERD is 
denied.

Entitlement to a compensable disability rating for mild 
normocytic normochromic anemia is denied.

Entitlement to a compensable disability rating for recurrent 
pseudofolliculitis barbae is denied.

Entitlement to a compensable disability rating for status 
post left orbital and maxillary sinus fracture is denied.

Entitlement to a 30 percent disability rating, but no higher, 
for headaches is granted.

Entitlement to a compensable disability rating for nosebleeds 
is denied.

New and material evidence has not been received to reopen the 
veteran's claims of entitlement to service connection for 
TMJ, an upper back disability and a lower back disability.  

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  


REMAND

As noted above, the veteran's claim of entitlement to service 
connection for a psychiatric disability has been reopened.  
The veteran's service medical records show several instances 
of mental health complaints.  Current VA treatment records 
show a diagnosis of both bereavement and an adjustment 
disorder with depressive symptoms and the record indicate 
that the veteran's current psychiatric problems may be 
related to his active duty service.  In light of the in-
service complaints of mental health issues and the current 
medical evidence which appears to show psychiatric problems 
which may be related to the veteran's active duty service, 
the Board finds that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
which meets the requirements as outlined 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Arrange for the veteran to undergo a 
VA psychiatric examination.  It is 
imperative that the veteran's c-file be 
made available to the examiner for review 
in connection with the examination, with 
particular attention paid to the March 
2001 VA psychiatric examination report 
and the January 2003 VA treatment 
records.  The examiner should 
specifically list all current psychiatric 
disabilities.  For each disability found 
on examination, the examiner should 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that any current psychiatric 
disability began during service or is 
causally linked to any incident of active 
duty, including the multiple complaints 
of mental health issues in service.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also asked to provide a 
rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

3.  The RO should then review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claims.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

4.  Thereafter, the RO should 
readjudicate the issues of service 
connection for a psychiatric disability 
and entitlement to TDIU.  If the benefits 
requested on appeal are not granted, the 
RO should issue an SSOC.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


